PER CURIAM.
Affirmed. See Fla. R. Crim. P. 3.850(h) (providing that “a court may dismiss a second or successive motion if the court *725finds that it fails to allege new or different grounds for relief and the prior determination was on the merits....”); McCrae v. State, 437 So.2d 1388,1390 (Fla.l983)(hold-ing that a rule 3.850 motion based upon grounds which either were or could have been raised on appeal may be summarily denied, and further holding that a rule 3.850 motion is “successive” when it raises substantially the same grounds as a previous motion and that previous motion was decided on the merits). See also, Zeigler v. State, 632 So.2d 48 (Fla.1993); Foster v. State, 614 So.2d 455 (Fla.1992).